ACCEPTED
                                                                                         03-14-00561-CV
                                                                                                4279964
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/25/2015 1:54:06 PM
                                                                                       JEFFREY D. KYLE
                                 NO.03-14-00561-CV                                                CLERK


       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                                 KEVIN BIERWIRTH                    AUSTIN, TEXAS
                                                                2/25/2015 1:54:06 PM
                                      Appellant
                                                                  JEFFREY D. KYLE
                                           v.                           Clerk


              FEDERAL NATIONAL MORTAGE ASSOCIATION
                              Appellee.



           APPELLANT'S      MOTION TO EXTEND TIME FOR FILING
                             APPELLANT'S BRIEF

TO THE HONORABLE               COURT OF APPEALS,;,

      Kevin Bierwirth, Appellant, moves this Court to grant an extension of time

to file Appellant's Brief, and respectfully states:

       1. Appellant's Briefwas due on February 26,2015.

      2.    Appellant seeks a seven day extension of time to file Appellant's Brief

from the due date of the filing of the Brief, which would make Appellant's Brief

due on or before March 3, 2015.

      4.      This extension of time is necessary because Appellant, while checking

the court record, noticed that the additional Reporter's record, which he has

obtained, has not been filed for the record.

      5.      The reporter's    record is essential to the facts contained   ill   the

Appellant's brief.
       6.     Appellant   has contacted    the reporter,    Amanda       Anderson,   and

instructed her to file a copy of the reporter's record with the Court.

       7.     This is the second extension of time Appellant has sought for the

filing his brief.


       8.     Appellant will not seek an additional extension.


       For these reason, Kevin Bierwirth requests that this court render an order

extending the time for filing Appellant's Brief to a


                                                  vin Bierwirth
                                                3276 Research Blvd. Ste. 204
                                               Austin, Texas 78750
                                               (512) 825-0331




                       CERTIFICATE OF CONFERENCE

       On February 24,2015, an attempt was made to confer with Douglas G. Dent,

attorney for the Appellee, in order to confer as to the extension but was unable to

reach Mr. Dent.




                          CERTIFICATE OF SERVICE

      On February 24, 2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:
Douglas G. Dent
6836 Bee Caves Road, Bldg. 3, Suite 303
Austin, TX 78746